Citation Nr: 1520739	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-17 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder, to include as secondary to the service-connected residuals of right ankle sprain with osteoarthritis.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to the service-connected residuals of right ankle sprain with osteoarthritis.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to the service-connected residuals of right ankle sprain with osteoarthritis.

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to the service-connected residuals of right ankle sprain with osteoarthritis.

5.  Entitlement to an evaluation in excess of 20 percent for residuals, right ankle sprain with osteoarthritis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2011 rating decision, by the Nashville, Tennessee, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for a back disorder, secondary to the service-connected residuals of right ankle sprain; that rating action also denied entitlement to service connection for a bilateral foot disorder, a bilateral hip disorder, and a bilateral knee disorder, all claimed as secondary to the service-connected right ankle sprain.  The August 2011 rating decision also denied a claim of entitlement to a TDIU as well as entitlement to special monthly compensation based on the need of aid and attendance of another.  The Veteran perfected a timely appeal of that decision.  

A review of the Virtual VA (VVA) paperless claims processing system reflects that VA/CAPRI records current through May 2013 are in the VVA file.  A June 2013 statement of the case (SOC) reflects consideration of these records.  

As a final preliminary matter, the Board notes that a review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the claims being decided herein, other than an informal hearing presentation from the Veteran's service representative dated January 12, 2015.  

The issues of entitlement to a rating in excess of 20 percent for residuals of right ankle sprain, entitlement to SMC based on the need for regular aid and attendance, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  By a rating action in April 2009, the RO confirmed a previous denial of the Veteran's claim of entitlement to service connection for a back disorder, claimed as secondary to service-connected residuals of right ankle sprain; the Veteran did not appeal.  

2.  The evidence received since April 2009 does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder, secondary to the service-connected residuals of right ankle sprain.  

3.  A bilateral foot disorder is not shown to be related to the Veteran's military service or to his service-connected residuals of right ankle sprain with osteoarthritis.  

4.  A bilateral hip disorder was not manifest in service and is not shown to be related to the Veteran's military service or to his service-connected residuals of right ankle disorder.  

5.  A bilateral knee disorder was not manifest in service and is not shown to be related to the Veteran's military service or to his service-connected residuals of right ankle disorder.  

CONCLUSIONS OF LAW

1.  The evidence received since the April 2009 rating decision that denied service connection for a back disorder, secondary to service-connected residuals of right ankle sprain, is not new and material.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104(a), 3.156(a) (2014).  

2.  A bilateral foot disorder was not incurred in or aggravated by service, and any such disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

3.  A bilateral hip disorder was not incurred in or aggravated by service, and any such disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).  

4.  A bilateral knee disorder was not incurred in or aggravated by service, and any such disorder is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

 The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  When there is a claim to reopen, the notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letter dated in January 2011, May 2011, and June 2011 from the RO to the Veteran, which were issued prior to the RO decision in August 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The January 2011 letter also explained the criteria for new and material evidence and set forth the basis of the last final denial, as required under Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He was provided an opportunity to submit additional evidence.  

All obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither the Veteran nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of the claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded a VA examination with respect to the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided findings necessary to decide the case.  As such, the examination is adequate Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Laws and Regulations.

When the Board or the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

III.  Factual background.

The record indicates that the Veteran served on active duty from April 1966 to April 1968.  The service treatment records (STRs) indicate that the Veteran received treatment for a sprain in the right ankle after falling in the snow.  However, the STRs are completely negative for any complaints or clinical findings of a back disorder, a bilateral foot disorder, a bilateral knee disorder or a bilateral hip disorder.  The separation examination, conducted in January 1968, was negative for any complaints or clinical findings of a back disorder, a bilateral foot disorder, a bilateral knee disorder or a bilateral hip disorder; clinical evaluation of the spine and lower extremities was normal.  

Post service treatment reports, VA as well as private treatment reports, dated from September 1986 to June 2001, show that the Veteran received ongoing clinical evaluation and treatment for his right ankle.  During a clinical visit in October 1986, it was noted that the Veteran had pain in his right foot and ankle starting in February 1986 and has continued since then.  X-ray study showed an area of old avulsion fracture fragment on the medial malleolus.  In January 1988, it was noted that the Veteran was seen for follow up evaluation for foot and ankle pain.  It was noted that X-ray study was normal except for one small bone fragment at the tip of the fibula on the left side and there appeared to be some early degenerative changes along the talofibular junction.  There was no sign of any other problem, except for an infrequent ankle sprain.  When seen in November 1988, it was noted that the Veteran injured his right ankle in an accident in the army in 1967 to 1968.  Over the years, his ankle has been weak and it has been prone to sprains and he can't run, hike etc.  Following an evaluation, the impression was old fracture of the medial malleolus, slightly unstable ankle laterally, and degenerative osteoarthritis of the ankle joint.  An X-ray study of the lumbar spine, performed in June 2000, revealed moderate degenerative joint disease changes with osteophytes.  

On the occasion of a VA examination in December 2001, the Veteran was diagnosed with chronic right ankle sprain with possible remote history of fracture of the calcaneal bone and some ligamentous tear, by history.  However, on physical examination, the Veteran had complete, full normal examination, without evidence of deformity, pain or swelling.  He also had complete full range of motion of the right ankle.  The examiner noted that the Veteran had right ankle x-rays, which showed evidence of old trauma with arteriosclerotic disease and surgical changes at the medial malleolus, which could be secondary to avulsion fracture or accessory fracture and there was minimal cortical irregularity and thickening of the posterior and inferior aspect of the calcaneal bone, which was secondary to long-standing trauma.  

By a rating action in January 2002, the RO granted service connection for residuals, right ankle sprain; a 0 percent disability rating was assigned, effective March 21, 2001.  

Received in December 2001 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he was requesting service connection for a back disorder, secondary to his service-connected right ankle disorder.  The Veteran indicated that, after his discharge from service, he continued to experience problems with his right ankle; and, he noted that the ankle caused him to develop an uneven gait which eventually threw out his back.  He now experiences chronic pain in his back.  

Submitted in support of his claim for a back disorder were VA progress notes dated from June 2001 to January 2002, which essentially show treatment for the right ankle disorder.  These records do not reflect any complaints of or treatment for a back disorder.  

By a rating action in July 2002, the RO denied the claim for service connection for a back disorder, secondary to the service connected residuals of right ankle sprain.  The RO found that the evidence did not show that the back disorder was related to the service-connected residuals of right ankle sprain, nor was there any evidence of a back disorder during military service.  The Veteran was notified of this decision and of his appellate rights by letter dated in August 2002.  

Received in August 2003 were treatment reports from the Social Security Administration from several private providers, dated from September 1982 to November 2000.  These records show that the Veteran received clinical attention and treatment for various unrelated disabilities.  These records indicate that the Veteran filed a claim for SSA disability after suffering a heart attack and undergoing coronary artery bypass grafting in November 1996.  Among the records was a treatment report from Watauga Orthopaedics, dated in October 1997, which shows that the Veteran was seen for evaluation of low back pain.  It was noted that the Veteran had a chronic history of low back pain dating back several years.  The pertinent diagnosis was degenerative disc disease, lumbar spine with back pain, chronic.  

By a Decision Review Officer's (DRO) decision, dated in June 2004, the RO increased the evaluation for the Veteran's right ankle sprain from 0 percent to 20 percent, effective March 21, 2001.  

Received in August 2008 was a statement in support of claim (VA Form 21-4138), wherein the Veteran indicated that he was seeking to establish service connection for a back disorder secondary to his service-connected right ankle disorder.  Submitted in support of the claim were VA progress notes dated from August 2007 to July 2008.  These records show that the Veteran received clinical attention for several disabilities.  The Veteran was seen in January 2008 for complaints of swelling of the right hip; he was diagnosed with right hip pain.  He was next seen at an orthopedic clinic in March 2008; it was noted that he wanted to be assured that his hip would not fly out of place.  The examiner stated that it sounded like most of the Veteran's symptoms were coming from his lower back, which is being followed by his primary care with a diagnosis of bulging disc.  During a physical therapy session in July 2008, the Veteran stated that the Veteran told him that he had leg length difference but he did not recommend any treatment for it.  The Veteran indicated that he is able to relieve back pain with exercises but continues to have discomfort when standing around talking.  

Also submitted in support of the Veteran's claim was a lay statement from G. W., dated in August 2008, indicating that he worked with the Veteran for several years and was aware that the Veteran had problems with his feet.  G. W. noted that the Veteran tried everything possible to alleviate the problem with his feet and did not complain, but everyone could tell that he was hurting.  

Also submitted in support of the Veteran's claim was a statement from his spouse, dated in September 2008, indicating that she has known the Veteran for fifty years and he had no problems before entering military service.  The Veteran's spouse related that, after returning home from the military, he complained of his ankle hurting.  She noted that, after several years, the Veteran began to complain of back and leg and the situation has gone on for over forty years with no improvement.  

Received in October 2008 was a medical statement from a VA physician, dated in September 2008, indicating that the Veteran's present diagnosis was chronic back and leg pain with stumbling and falling.  The physician opined that the chronic back and leg pain is at least as likely as not related to an ankle injury, which caused an alteration of gait and posture.  

On the occasion of a VA examination in February 2009, the Veteran reported that his back began to bother him in 2005 as a result of the abnormal gait caused by his right ankle disorder.  An x-ray study revealed age-related multi-level degenerative bony/disc disease without evidence of fracture, subluxation, bone destruction, or soft tissue abnormality.  

By a rating action in April 2009, the RO confirmed its previous denial of the Veteran's claim for service connection for a back condition secondary to residuals of right ankle sprain.  The Veteran was notified of the denial and of his appellate and procedural rights; however, he did not appeal that decision.  

In a statement in support of claim (VA Form 21-4138), received in October 2010, the Veteran indicated that he was seeking to establish service connection for loss of balance, a bilateral hip disorder, a bilateral knee disorder, and a back disorder, all secondary to his service-connected right ankle disorder.  

Submitted in support of the claim were VA progress notes dated from August 2008 to December 2010.  These records show that the Veteran received clinical attention and treatment for a bilateral knee disorder, a bilateral foot disorder, a bilateral hip disorder, and a back disorder.  X-ray study of the feet, performed in October 2009, revealed mild hallux valgus with early osteoarthritic changes of the first MP and IP joint of the left foot; and, mild hallux valgus with early osteoarthritic changes of the first MP and IP joints dorsiflexion phalanges.  

Received in March 2011 were VA progress notes dated from February 2011 to March 2011 which show that the Veteran was seen for follow up evaluation of chronic low back pain.  

The Veteran was afforded a VA examination in May 2011.  At that time, the Veteran denied any injury to the knees.  The Veteran related that the first time he noted a right knee was when the knee popped while he was walking and he almost fell.  The Veteran believed that this happened in the 1970's.  The Veteran related that, as time went on and his gait got worse, the left knee began popping.  He reported daily knee pain.  The Veteran reported experiencing a gradual onset of bilateral hip pain about 4 to 5 years ago.  He denied any hip injury.  The Veteran reported daily hip pain, with the right being worse.  It was noted that the Veteran has been provided orthotics in both shoes with the left leg being built up higher.  The Veteran also reported the onset of back pain in the early 1970s; he denied any back injury.  The Veteran complained of pain, stiffness, tenderness weakness and giving way in both knees; he noted that pain in the knees limits his mobility.  He also complained of pain, stiffness, and giving way in both hips.  The Veteran reported intermittent but frequent use of a cane.  On examination, the Veteran had tenderness of the lateral left knee.  He also had tenderness in both hips.  X-ray of the right knee revealed a small spur on the posterior inferior patella and early osteoarthritic changes patellofemoral compartment.  Study of the left knee revealed mild osteoarthritic changes in the posterior patella as well as some small spurs in the anterior patella.  X-ray study of the right hip revealed no significant abnormality or change; and x-ray study of the left hip was normal.  

The pertinent diagnoses were small spur on the posterior inferior patella of the right knee, early osteoarthritic changes patellofemoral compartment of the right knee, mild osteoarthritic changes posterior patella of the left knee, small spurs on the anterior patella of the left knee, and subarticular lucency of the right hip.  It was noted that hip pain may be referred from the back.  The examiner also reported a diagnosis of degenerative disc disease of the lumbosacral spine.  The examiner stated that degenerative disc disease of the lumbosacral spine is not caused by or a result of the right ankle condition.  The examiner also opined that the bilateral knee and bilateral hip conditions are not caused by or a result of the right ankle disorder.  The examiner further stated that the degenerative joint disease of the ankle did not contribute to increasing manifestations of the low back condition, the bilateral knee conditions, or the bilateral hip conditions.  The examiner explained that there is no documentation of an abnormal gait, within the VA or private treatment records until about 2008.  She noted that, with his job, the Veteran has had to do repetitive climbing, bending, walking, twisting and other repetitive activities.  The examiner cited several risk factors for degenerative disc disease and herniated disc, including aging, excess body weight, and engaging in an occupation that is physically demanding.  The examiner stated that repetitive lifting, pulling, pushing, bending sideways and twisting also may increase the risk of a herniated disk.  

The Veteran was afforded another VA examination in August 2011 for evaluation of his feet.  The Veteran reported twisting his right ankle on three occasions while in the military in 1967; he noted that the twisting of his ankle over the years has created a situation in which he has fallen.  The Veteran reported problems with swelling in his ankles which causes him to limp; he noted that his ankle condition has aggravated his back and hip, and he no longer has adequate balance.  The Veteran indicated that he began experiencing with his feet after service; he noted that this right foot hurts on the bottom and he is unable to walk any distances without pain.  The examiner noted that the Veteran presented to the clinic with the use of a cane wearing high-top boots with a limp.  On nonweightbearing, there was normal appearance to both feet.  Following the examination, the examiner stated that the Veteran does not have a bilateral foot disorder that is directly or indirectly related to his service-connected ankle sprain.  The examiner stated that there does not appear to be any limitation or difference in the biomechanics of either foot upon examination.  Both feet upon weightbearing were symmetrical and well within normal limits upon measurement.  The examiner stated that the back problem is not secondary to the ankle sprain.  The examination tends to lead to a structural limb length secondary to his documented disc disease and history of radiculopathy.  

Received in August 2011 were VA progress notes dated from August 2011 to September 2011, reflecting ongoing evaluation and treatment for the hip, low back and feet.  

Received in May 2013 were VA progress notes dated from October 2011 to May 2013 which show that the Veteran received follow up evaluation for complaints of back pain.  A November 2012 treatment note reflects a diagnosis of traumatic arthropathy of the foot and ankle.  

IV.  Analysis-Claim to Reopen.

As noted above, a claim for service connection for a back disorder was initially denied by the RO in July 2002.  The RO denied the claim based on the finding that the evidence did not show that the back disorder was related to the service-connected residuals of right ankle sprain, nor was there any evidence of a back disorder during military service.  The Veteran was notified of this decision and of his appellate rights by letter dated in August 2002.  The Veteran did not appeal that decision.  Thus, the decision became final.  

Subsequently, in August 2008, the Veteran sought to reopen his claim of entitlement to service connection for a back disorder secondary to the service-connected right ankle disorder.  Evidence considered at that time included lay statements, a medical statement from a VA physician dated in September 2008, and the report of a VA examination conducted in February 2009.  By a rating action in April 2009, the RO confirmed its previous denial of the Veteran's claim for service connection for a back condition secondary to residuals of right ankle sprain.  That decision was based on a finding that the VA examination reported findings that the back condition was an age related degenerative process was more persuasive than the medical statement suggesting that the back condition was associated with the right ankle condition.  The Veteran was notified of the denial and of his appellate and procedural rights; however, he did not appeal that decision.  

Because the Veteran did not appeal the April 2009 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim that has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence received subsequent to April 2009 consists of VA medical records and a VA examination report shows that the Veteran continued to receive treatment for a low back disorder, diagnosed as degenerative disc disease of the lumbar spine.  

The Board has carefully reviewed the recent evidentiary submissions and concluded that new and material evidence has not been submitted.  The April 2009 denial was based on a finding that the evidence failed to show that the Veteran's back disorder was caused by or aggravated by his right ankle disorder.  The evidence added to the record since the RO decision does not include any competent evidence showing that the right ankle disorder caused or aggravated the low back disorder. 

The evidence received since the April 2009 decision include medical statements VA progress notes and VA examination reports.  Specifically, following a VA examination in May 2011, the examiner stated that degenerative disc disease of the lumbosacral spine is not caused by or a result of the right ankle condition.  The examiner further stated that the degenerative joint disease of the ankle did not contribute to increasing manifestations of the low back condition.  The evidence is new because it was not previously considered by the decision makers; however, the evidence is not material because it does not tend to establish an unestablished fact, namely, the degenerative disc disease of the lumbar spine developed as a result of the right ankle disorder.  Moreover, while the opinion provided by the VA examiners in May and August 2011 relate to nexus, an unestablished fact necessary to substantiate the claim, the opinion was negative and thus does not raise a reasonable possibility of substantiating the claim.  Thus, neither the current clinical records nor the VA opinions satisfy the requirements of new and material evidence under 38 C.F.R. § 3.156(a).  

In sum, none of the evidence added to the record since the final RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disability.  The recent evidentiary submissions, when viewed in the context of the prior denial, have not cured any of the evidentiary defects. Therefore, the application to reopen is denied.  

In sum, the evidence added to the record since the April 2009 denial of service connection for a back disorder, secondary to residuals of right ankle sprain with osteoarthritis, is not material because by itself or when considered with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim, and does not present the reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received, and the Veteran's claim of entitlement to service connection for a back disorder, secondary to residuals of right ankle sprain with osteoarthritis may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2014).  

V.  Legal Analysis-Service Connection.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Bilateral foot disorder, secondary to residuals, right ankle sprain.

Upon review of the evidentiary record, the Board concludes that service connection is not warranted for a bilateral foot disorder.  The Board observes that there is no evidence of a bilateral foot disorder during the Veteran's military service.  STRs do not show any in-service complaints, findings, or diagnoses of a bilateral foot disorder; in fact, on the occasion of the separation examination in January 1968, the Veteran denied any foot problems and clinical evaluation of the feet was reported as normal.  Moreover, the first mention of problems with his right foot was in February 1986, nearly 18 years after active service.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The remaining question, therefore, is whether there is probative evidence of a relationship between current disability and service or a service-connected disease or injury.  There is no probative evidence of record linking a foot disorder to the Veteran's active service or to a service-connected disease or injury.  The only probative medical opinion of record is against the Veteran's claim.  Significantly, following a VA examination in August 2011, the VA examiner opined that the Veteran does not have a bilateral foot disorder that is directly or indirectly related to his service-connected ankle sprain.  

Although the Veteran attributes his foot disorder to his service connected right ankle disorder, the Board may discount lay evidence when appropriate.  Although the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., difficulty hearing, neither he nor any lay affiant is capable of making medical conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed bilateral foot condition.  Here, we find his assertions to be of less value than the contemporaneous records during service and the August 2011 VA examiner's opinion.  Although the evidence of record shows that the Veteran has a foot disorder, the Board finds that the more convincing evidence shows that his disability was not manifest during service and is not attributable to his service-connected right ankle sprain with osteoarthritis.  

The evidence does not establish that the Veteran had a bilateral foot disorder during active service or that his bilateral foot disorder is otherwise related to active service.  Accordingly, a bilateral foot nerve disorder was not incurred in or aggravated by service.  Also, the evidence shows no relationship between the Veteran's bilateral foot disability and his service-connected right ankle sprain.  Hence, a bilateral foot disorder is not proximately due to or the result of a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for a bilateral foot disorder is denied.  

B.  Bilateral knee and hip disorders.

The Veteran claims that he has a bilateral knee and bilateral hip both of which he believes are secondary to his service-connected right ankle disorder.  The Board initially notes that the competent medical evidence of record does show that the Veteran has a bilateral knee disorder, diagnosed as osteoarthritic changes in the patella; he also has a diagnosis of subarticular lucency of the right hip and bilateral hip pain.  As noted above, the record shows no report of or treatment for knee or hip disorders during service, and in fact, the Veteran has not alleged that he has knee or hip disabilities traceable to his period of military service.  Rather, he has attributed his knee and hip problems to his right ankle disability that is service connected.  In fact, during the May 2011 VA examination, the Veteran reported the onset of knee problems in the 1970's, and the onset of bilateral hip condition only 4 to 5 years ago.  Therefore, the Board finds that service connection on a direct basis for either the bilateral knee or bilateral hip disorders is not warranted.  

With regard to entitlement to service connection on a secondary basis, the record reflects that service connection has been granted for residuals, right ankle sprain with osteoarthritis.  What is missing from the record, however, is competent medical evidence showing that any current bilateral knee and hip disabilities are related to the service-connected residuals of right ankle sprain, on either a causation or aggravation basis.  38 C.F.R. § 3.310.  

In this case, it cannot be said that there is competent evidence showing that the knee and hip conditions are related to the service-connected right ankle disorder, as claimed by the Veteran.  The only medical opinion of record that addresses the etiological question presented in this case, discounts a medical nexus between the Veteran's bilateral hip and bilateral knee disabilities and his service-connected right ankle disorder.  The opinion of a VA examiner in May 2011 followed a review of the record and a physical examination.  Specifically, the VA examiner reported the following assessment: The examiner also opined that the bilateral knee and bilateral hip conditions are not caused by or a result of the right ankle disorder.  The examiner further stated that the degenerative joint disease of the ankle did not contribute to increasing manifestations of the bilateral knee condition or the bilateral hip condition.  The examiner explained that there was no documentation of an abnormal gait within the VA system or private sector until about 2008; she added that there are many factors that increase a person's risk of osteoarthritis, including age, joint injuries, and obesity.  She noted that carrying more body weight places more stress on one's weight-bearing joints, such as the knees.  She further noted that certain occupations that include tasks which place repetitive stress on a particular joint, such as the one the Veteran engaged in, may predispose that joint toward eventually developing osteoarthritis.  There is no other medical opinion in the record to refute the conclusions of the VA examiner.  Thus, there is no favorable medical evidence showing that the Veteran's bilateral knee and bilateral hip disorders are related to service or his service-connected right ankle disorder.  Rather, the uncontroverted medical evidence, consisting of a VA medical opinion, opposes the claim.  

As for the Veteran's statements, relating his bilateral knee and bilateral hip disorders to the service-connected right ankle disorder, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  

For the above-stated reasons, the Board concludes that there is no basis of entitlement to secondary service connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The weight of the credible evidence demonstrates that the Veteran's bilateral knee and bilateral hip disorders have not been medically linked to the service-connected right ankle disorder, residuals of right ankle sprain with osteoarthritis.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having not been submitted, the application to reopen a claim for entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of right ankle sprain with osteoarthritis, is denied.  

Service connection for a bilateral foot disorder, to include as secondary to service-connected residuals of right ankle sprain with osteoarthritis, is denied.  

Service connection for a bilateral hip disorder, to include as secondary to service-connected residuals of right ankle sprain with osteoarthritis, is denied.  

Service connection for a bilateral knee disorder, to include as secondary to service-connected residuals of right ankle sprain with osteoarthritis, is denied.  


REMAND

The Veteran essentially contends that his right ankle disorder is more disabling than reflected by the currently assigned rating.  The Veteran maintained that, due to the fact that he loses his balance he is always at risk of falling; therefore, he requires supervised care.  As such, he requested special monthly compensation based on the need of aid and attendance of another person.  The Veteran also maintained that he is unemployable as a result of the chronic pain in his lower back, ankles, knees, hips and ankles.  

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  I/R-Residuals, right ankle sprain.

The Veteran contends that his service-connected right ankle disorder has increased in severity.  In his notice of disagreement (VA Form 21-4138), dated in December 2011, the Veteran maintained that the RO did not consider his chronic pain with prescribed narcotics.  The Veteran indicated that he experiences chronic problems in his right ankle with stiffness, swelling and instability.  He further noted that the right ankle causes him to have alternative gait pattern which affects his posture and balance.  The Veteran also reports that he has constant pain in the right ankle.  

In the informal hearing presentation, dated in January 2015, the service representative maintains that the February 2011 VA examination failed to reflect the severity of the Veteran's right ankle disorder.  He further noted that, since it has been four years since the ankle has been examined, a new examination is warranted in order to fully clarify the extent and severity of the right ankle disorder.  

In light of the Veteran's allegation that his service-connected right ankle disorder has worsened since his most recent VA examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2014).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination, which occurred more than four years ago.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order to accurately assess the severity of the Veteran's right ankle, he should be afforded a new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (d).  

B.  TDIU.

The Veteran essentially contends that he is unemployable as a result of his service-connected right ankle disorder.  

With respect to the claim for a TDIU, the Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

A review of the record reflects that the Veteran's only service-connected disorder currently is residuals of right ankle with osteoarthritis, rated as 20 percent disabling.  Therefore, the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014).  However, in his informal hearing presentation, dated in January 2015, the Veteran's service representative argued that there is evidence of record suggesting that the Veteran is unable to obtain or maintain substantially gainful employment due to solely to his service-connected disability, thus indicating consideration of a total evaluation based on an extraschedular basis under 38 C.F.R. § 4.16(b).  

In this regard, the Board notes that VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Also, the claim for a TDIU as well as the claim for SMC is inextricably intertwined with the increased rating issue currently on appeal that is being remanded.  

C.  Entitlement to SMC based on Aid and attendance.

Special monthly pension is warranted if a veteran is in need of regular aid and attendance.  38 U.S.C.A. § 1521(d). The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

The Veteran suffers from a service-connected right ankle disorder.  The record clearly reflects that he also suffers from numerous nonservice-connected disabilities, including degenerative disc disease of the lumbar spine.  The medical evidence is not clear as to the current severity of the Veteran's nonservice-connected disabilities.  In addition, no medical opinion has been obtained to ascertain whether the Veteran meets the requirement for aid and attendance.  As such, the Veteran should be provided a VA examination.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. for the following actions:
 
1.  The AOJ should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated/evaluated the Veteran for his right ankle disorder since February 2011.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA examination to determine the nature and severity of any orthopedic impairment related to the Veteran's service-connected right ankle disorder.  The claims folder should be made available to and reviewed by the examiner.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's ankle.  The examiner should also the impact this service-connected disability has on his ability to obtain and retain employment.  All findings and conclusions should be set forth in a legible report.  

3.  The Veteran should also be scheduled for a VA examination to determine if he meets the requirement for aid and attendance or housebound status.  The claims file and a copy of this remand must be made available to the examiner for review prior to the scheduled examination.  All necessary tests and studies should be performed, and the Veteran's lay statements regarding his symptomatology should be considered and discussed.  The examiner is asked to opine as to whether the Veteran is so helpless or so nearly helpless as to require the regular aid and attendance of another person? A complete rationale must be provided for all opinions offered.  

4.  After completion of instructions 1 through 3 above, if there is evidence that the Veteran's service-connected disabilities preclude gainful employment and he does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

5.  To help avoid future remand, the AOJ must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the AOJ should readjudicate the issues on appeal on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted.  The SSOC must provide reasons and bases for the decisions reached.  The Veteran and his representative should be afforded an opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


